Citation Nr: 9909669	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left shoulder dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active naval service from August 1960 to 
August 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which denied a compensable rating for residuals of a 
left shoulder dislocation.  In January 1999, the veteran 
testified at a Travel Board hearing at the RO.


REMAND

A review of the service medical records shows that in 
December 1962, the veteran was treated for a dislocated left 
shoulder after falling from a scaffold.  X-ray examination at 
that time showed a dislocation of the anterior left humerus.  
A reduction of the left shoulder dislocation was performed.  
In December 1963, he again sought treatment for a sore left 
shoulder.  On physical examination, range of motion was good 
and the assessment was old dislocation.  The July 1964 
service separation medical examination revealed no 
abnormality of the left shoulder.  

Based on the foregoing, by April 1970 rating decision, the RO 
granted service connection for residuals of a left shoulder 
dislocation and assigned it a noncompensable rating.

In this case, while the the veteran now claims an increased 
(compensable) rating for his service-connected left shoulder 
disability, the Board's evaluation of the left shoulder is 
complicated by the fact that in December 1979, he apparently 
sustained intercurrent left shoulder injury in an automobile 
accident, specifically, another left shoulder dislocation and 
fracture of the left humerus.  According to the most recent 
VA medical examination report, he was treated in 1979 with 
traction splint for 8 weeks after which he had about a year 
of daily physical therapy at the Denver VA Medical Center 
(MC).  However, records of treatment following this injury 
are not of record, nor is it clear which of his current left 
shoulder symptoms are attributable to his service-connected 
disability and which are residuals of the intercurrent 
injury.  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) has held that absent a 
medical opinion, the Board is precluded from substituting its 
own judgment to reach clinical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an additional 
VA medical examination and opinion would be instructive with 
regard to the appropriate disposition of the issue on appeal.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this regard, it is apparent that records of treatment 
following the veteran's 1979 left shoulder injury would be 
useful to the VA examiner in reaching an opinion.  While his 
January 1999 hearing testimony indicates that he was unable 
to remember where he was treated following the 1979 accident, 
a review of the record shows that such records may be 
available from the Denver and/or Fort Lyon VAMC.  

The record shows that in June 1989, the RO contacted the 
Denver VAMC and requested copies of all treatment records 
pertaining to the veteran.  The VAMC responded that the 
veteran's medical records, dated prior to 1984 had been 
"perpetualized."  Thus, it appears that the veteran's 
records from 1979 may have been archived and an attempt 
should be made to retrieve those records.  

In addition, it appears from August 1989 and April 1994 VA 
medical examination reports that the examiners may have had 
access to the veteran's treatment records from 1979.  These 
VA medical examinations were conducted at the Fort Lyon VAMC.  
Thus, the veteran's treatment records from 1979 may be 
available at that facility.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that if records of VA treatment 
are material to the issue on appeal and are not included 
within the claims folder, a remand is necessary to acquire 
them).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, the case is 
remanded for the following development:

1.  The RO should contact the Denver and 
Fort Lyon VAMCs and request copies of all 
treatment records pertaining to the 
veteran dated prior to 1988.  


2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected left shoulder 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary tests should be conducted and 
results reported in detail.  The report 
of examination should include a 
description of all manifestations of the 
veteran's service-connected left shoulder 
disability found to be present.  The 
examiner should assess, to the extent 
possible, whether and to what extent any 
of the veteran's left shoulder symptoms 
are due to intercurrent injury sustained 
in an 1979 automobile accident.  The 
examiner should also provide an opinion 
as to the severity of any functional 
impairment due to the service-connected 
left shoulder disability, including the 
degree of limitation of motion due to 
pain on "use or due to flare ups," 
supported by adequate pathology, and 
evidence of weakened movement.

3.  Thereafter, the case should be 
reviewed by the RO, including 
consideration of whether 38 C.F.R. §§ 
4.40, 4.45, and 4.59 apply, and the RO 
should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1).  
See Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) (the Board is precluded from 
assigning an extraschedular rating in the 
first instance).



If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
review.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 4 -


